Title: To George Washington from Johnson Cook, 1 October 1796
From: Cook, Johnson
To: Washington, George


                        
                            Sir 
                            Ohio Northwesttern teretory Mereatte October the first 1796
                        
                        I bless god that the pen is given to man to Convey his Ideas to whom he will
                            god for Ever be blessed that has Lengthened out your life to do So much good for your
                            Country I was rejoyced to see the Close of the last war when your army was disbanded but
                            Sorry to part with so many once strangers to Me but had become my brothers acquaintences
                            fellow sufferers and united into one family but Above all to part with that Man that had led
                            us in A Safe manner through A long and tedeous war when I Saw your honor last was at Newbery
                            After I receivd my discharge from your army you rode past me I looked after you as far as I
                            Could behold you then the tears did fall freely from my Eyes to think that I never should
                            behold my farther again I will have the presumsion to call you my farther and the farther of
                            Amereca its fredom is Astablished by your wisdom your Sanktion on the treaty with britain
                            has given peace to this vast teretory it has caused the sculping knife to be put into the
                            sheath once more.
                        
                        Sir I will hear undertake to give your honer a small naritive of my adventers
                            and Suffering in the time of my Servise in your army on the thirtyeth of Jannuary 77 I
                            inlisted for the war as privet Solger being but Sixteen years old altho young I induerd the
                            hard fetiegs of A Solgers life without any foult found with me for aney thing whatsoever
                            this year I was in Several scurmishes and in the hard battle when fort montgomery was taken
                            and made my eskape out of the garison after it was taken 78 I was in A number of skurmishes
                            Near kings brige and white plains where 24 of us mad 33 priseners in one body without any
                            loss on our Side & thre on the Ennemys part December 78 I went on command under Cptn
                            pond A Cruising long island Sound 79 was cast on Shore in A storm in open boats at Loids
                            neck near a garison of Loyallists Commanded by Coln Ludlow where we lay from the 9 of Jany
                            untill the 11th then Made priseners of war proceed to New york Suffered Amaisingly Exchanged
                            Set on Shore at Elisebethtown point traviled to Connecticut goind my respecktive Regement
                            Marched to Robesons house there was draughted to go into the ligt troops under Jenrll Wain
                            was at taken of Stoney Point was one of the forlorn hope receivd A wound in my thigh by an
                            Enimys bayonet the year Eighty at the opening of the Campain I was at spring field fox hall
                            and Elisebethtown Actions under the Comand of Magor gibs with his Excellencys
                            light gard I was with Ltt Armstrong when 22 of us fought A large body of
                            light horse and broke them in thre full Charges A vicktory which was thought Much of by the
                            baron stuben.
                        Eighty one I was out with demarkes Lafaate in the light troops.
                        
                        Eighty two I was home on A Short pass and the infantry went to the Southward
                            which I Escaped but fell in with that Which was as dangerous as the Southern voyge—I
                            receivd four wounds this year thre of them by the yorger horse men Six of us fell in with 32
                            Comanded by Cptn Derou A yorger after A severe skurmish with them I found
                            that my men were all Cut off I Surrendered by ing my firelock but no
                            quarters was the word and my determenation was to Sell my life as dear as poseble to make
                                Shure I Slew Captn Derou and A braking through them recevd thre
                            wounds the Same year was taken prisoner marched as far as barginton where the refuges
                                hosted us for refreshment and I made A prisoner of the centery and
                            brought him off to the block house at dobses fery I Somtime this year promoted to A Sergencey
                            in all my Servise I dont reckeleck of Meeting with one frown from an offecer.
                        Where is the reward for my Servisces my agent broke with my final Settlements
                            in his hands which he disposed on for goods which he had of his Credittors at newyork and
                            Connecticut dont Seefitt to make me good I am now about Six and thirty
                            years of age my bust I receivd in my side prove troublesome that I
                            receivd at stoney point all my old strains I begin to feell and I pray that your honer will
                            not let me finish my days neglected. May god grant you maney and happy days A peacefull and
                            pleasant Death and A blessed Eternity. from your humble servant
                        
                            Johnson Cook
                            
                        
                    